Citation Nr: 1030758	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-25 069A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial increased rating for bronchial 
asthma, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for tinea pedis.

3.  Entitlement to service connection for a bowel condition.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for shin splints of the 
right lower extremity.

7.  Entitlement to service connection for shin splints of the 
left lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for bronchial 
asthma and assigned an evaluation of 10 percent; granted service 
connection for tinea pedis and assigned a noncompensable 
evaluation; and denied service connection for constipation, 
claimed as a bowel condition, a bilateral ankle condition and 
shin splints.

In a May 2006 rating decision, the RO granted service connection 
for residuals of left proximal radial shaft fracture with left 
elbow dislocation and left lateral epicondylitis.  This was a 
full grant of the benefit sought with regard to that issue.  
Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).  The Veteran 
submitted a notice of disagreement with the initial rating for 
this disability.  A statement of the case was issued in July 
2007, but the Veteran did not submit a substantive appeal, and 
the issue of entitlement to a higher initial rating has not been 
certified to the Board.  The Board will therefore not further 
consider this issue.

The issues of service connection for a bowel condition, and 
higher initial increased rating for bronchial asthma, and an 
initial compensable rating for tinea pedis, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current right ankle disability.

2.  The Veteran does not have a current left ankle disability. 

3.  The Veteran has current shin splints of the right and left 
lower extremities that had their onset in service.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  A left ankle disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  Shin splints of the right lower extremity were incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  Shin splints of the left lower extremity were incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) defined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In an April 2005 letter, issued prior to the initial adjudication 
of the claims, the RO notified the Veteran of the evidence needed 
to substantiate his claims for service connection.  The letter 
satisfied the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for providing 
any necessary releases and enough information about the records 
to enable VA to request them from the person or agency that had 
them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims in a 
March 2006 letter.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim, as was done here.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Some of the notice in this case was provided after 
the initial adjudication.  The timing deficiency was cured by 
issuance of supplemental statements of the case after the notice 
was provided.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).
VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  In 
addition, the Veteran was afforded VA examinations for his right 
and left ankles and right and left lower extremities in May 2005 
and March 2006.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Ankles

The Veteran contends that he has current right and left ankle 
disabilities related to an injury sustained while running during 
PT exercises during active military service.

Service treatment records are negative for any complaints, 
treatment or diagnosis of a right or left ankle disability.  
However, the Veteran's DD-214 indicates that he served as a 
mortarman for five years and eight months.  Thus, the Board finds 
that the conditions of his service are consistent with his 
reports of running during PT exercises.  38 U.S.C.A. § 5104(a).  

During a May 2005 VA examination, the Veteran reported that he 
injured his ankle when it gave out while running.  He complained 
that his ankle constantly rolled, but did not cause 
incapacitation.  He also reported that he was not receiving any 
treatment for the condition; he had not had any prosthetic 
implants of the joint; there was no functional impairment 
resulting from the condition; and that the condition did not 
result in any time lost from work.  Physical examination of the 
ankles was normal, and the examiner noted that there was no 
pathology to render a diagnosis for the ankles.

During a March 2006 VA examination, the Veteran reported that he 
had a bilateral ankle disability due to an injury incurred while 
running during PT exercises.  He complained of swelling, redness, 
giving way and lack of endurance when running.  He also 
complained of pain in both ankles for five years, elicited by 
physical, and reported flare-ups twice a day, for two hours at a 
time.  He also reported that the condition did not cause 
incapacitation; that he treated it with Ibuprofen, ice and rest, 
as needed; that he had not had any prosthetic implants of the 
joint; and that the condition did not result in any time lost 
from work.  He reported that his functional impairment from the 
condition was being unable to run.  On physical examination, both 
ankles showed signs of tenderness, but examination of the ankles 
did not reveal any deformity.  Range of motion for both ankles 
was normal, and X-rays of the right and left ankles and right and 
left tibia-fibula were within normal limits.  The examiner 
indicated that there was no pathology of the either ankle to 
render a diagnosis.

The Veteran is competent to report his symptoms.  However, no 
underlying disability has been identified, despite testing and 
evaluation in May 2005 and March 2006.  Pain without a diagnosed 
or identifiable underlying malady or condition, does not 
constitute a "disability" for which service connection may be 
granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).

There is no evidence of a current underlying right or left ankle 
disability in this case.  Neither VA examiner found a right or 
left ankle disability, and there is also no other medical 
evidence, VA or private, of a current underlying right or left 
ankle disability.  

Accordingly, the Board must conclude that the preponderance of 
the evidence is against the Veteran's claims for service 
connection for ankle disabilities.

Shin Splints

Although the service treatment records do not contain findings 
referable to shin splints, the Veteran reported this disability 
in his claim for VA benefits received in February 2005, prior to 
his discharge from service.  A lay person would be competent to 
report this condition, and the evidence supports a finding of 
shin splints in service.

The May 2005 examiner noted the Veteran's reports of constant 
unspecified symptoms, but concluded that there was "no pathology 
to render a diagnosis."  On the other hand the March 2006 
examiner noted the Veteran's reports of shin splints beginning 
with physical training in service, that the symptoms had been 
present for the past two years; and that there was pain 
associated with the disability.  The March 2006 examiner provided 
a diagnosis of shin splints.

The March 2006 provides evidence of a current disability, 
notwithstanding the May 2005 findings.  Resolving reasonable 
doubt in the Veteran's favor, the element of a current disability 
is satisfied.

The Veteran has provided competent reports of a continuity of 
symptomatology since service.  It appears that he voice such 
reports even at the May 2005 examination.  There is no explicit 
evidence to contradict the Veteran's reports.  The evidence is, 
therefore, in favor of a link between current shin splints and 
service.  As all the requirements for service connection are 
satisfied, the claims for service connection for shin splints of 
the left and right lower extremities are granted.


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for shin splints of the right lower extremity 
is granted.

Service connection for shin splints of the left lower extremity 
is granted.



REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.
The Veteran contends that he has a current bowel condition, 
manifested by symptoms of constipation and hemorrhoids that 
started in service.

Service treatment records show that the Veteran was seen in April 
2004 for complaints of rectal bleeding and abdominal pain.  
Examination revealed an anal fissure and he was prescribed 
Colace.  

VA outpatient treatment records show that in April 2004, the 
Veteran reported that he had few bowel movements and had been on 
stool softeners in the past.  

During a May 2005 VA examination, the Veteran reported having a 
bowel condition with symptoms of constant, chronic constipation, 
but no abdominal pain.  He reported that the condition affected 
his body weight, and that he had successfully undergone 
treatment, including pills, to correct it.  He also reported that 
he was not receiving any treatment for the condition, that there 
was no functional impairment resulting from the condition, and 
that it did not cause him to lose time from work.  The Veteran 
refused a rectal examination, and the examiner diagnosed 
constipation, based on subjective factors, which did not cause 
significant anemia or malnutrition.  The examiner did not give an 
opinion on the etiology of the Veteran's diagnosed constipation.

On VA examination in March 2006, the Veteran reported a bowel 
condition, which included symptoms of occasionally recurring 
hemorrhoids for two years, which he treated with an unknown type 
of cream.  He also reported that there was no functional 
impairment resulting from the condition, and that the condition 
did not result in any time lost from work.  The Veteran was noted 
to have declined a rectal examination because there were no 
symptoms.  The examiner indicated that he could not make a 
diagnosis because the Veteran declined the rectal examination, 
but he also noted that the condition did not cause significant 
anemia or malnutrition.  

An examination and opinion are needed to determine whether the 
Veteran has a currently demonstrated bowel condition related to 
his active military service.  38 U.S.C.A. § 5103A(d) (West 2002).  
While the Veteran declined a rectal examination during the March 
2006 evaluation, it is not clear that he understood that this 
examination was necessary to substantiate his claim.
A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran's most recent VA examinations were in March 2006.  In 
a July 2010 statement, the Veteran, through his representative, 
claimed that his bronchial asthma drastically limited his ability 
to perform exercises and other strenuous activities.  He also 
claimed that his tinea pedis often caused swelling and severe 
discomfort.  Given the amount of time that has elapsed since the 
last VA examination and the evidence of a change in the 
disabilities since the last VA examinations, new examinations are 
required.  

The appellant is hereby notified that it is his responsibility to 
report for, and cooperate with, the examinations and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be given an 
examination to determine the nature and 
etiology of any current bowel condition, 
including hemorrhoids and constipation.  
With respect to any bowel condition found 
to be present, the examiner is requested 
to render an opinion as to whether it is 
at least as likely as not (i.e., 
probability of 50 percent or greater) that 
the condition originated while the Veteran 
was serving on active duty or is otherwise 
etiologically related to service.  

The claims folder must be made available 
to and reviewed by the examiner, and any 
indicated studies should be performed.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms and that his reports must be 
considered in formulating the opinion.

2.  Arrange for the Veteran to be given an 
examination to evaluate the current 
severity of his bronchial asthma.  The 
examiner should review the claims folder 
and note such review in the examination 
report or addendum.

3.  Arrange for the Veteran to be given an 
examination to evaluate the current 
severity of his tinea pedis.  The examiner 
should review the claims folder and note 
such review in the examination report or 
addendum.

4.  If the benefits sought on appeal are 
not granted, issue a supplemental 
statement of the case.  Then return the 
case to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


